DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed January 7, 2022, with respect to the rejection(s) of claim(s) 21-29 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeannotte et al. (US 5007740) (US equivalent of JP H04501464, cited in IDS) and Chong (JP2011127924A, cited in IDS).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeannotte et al. (US 5007740), hereinafter “Jeannotte”, (US equivalent of JP H04501464, cited in IDS) and further in view of Chong (JP2011127924A, cited in IDS), text references to machine translation.
Regarding claim 21, Jeannotte teaches a system (Abstract, Figs 1, 5, 6) comprising: 
a sample tube (Figs. 1, 5, refs 14, 18) configured to contain a sample (ref F, col. 4, line 65-col. 5, line 5) and to be inserted into an opening of the light pipe (Fig 1 shows ref 14 inserted into ref 16, col. 4, lines 35-40); and 

Jeannotte is silent regarding the light pipe including a spacer structure.
However, Chong teaches an optical system (abstract, Fig 6) for a spectrometer (page 3, last paragraph “spectral imaging apparatus”) including a light pipe (either of ref 17 or 51) including a spacer structure (ref 52, page 3, paragraphs 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Jeannotte with the teaching of Chong by including wherein the light pipe including a spacer structure in order to align the incoming light to achieve uniform illumination.
Regarding claim 22, Jeannotte is silent regarding wherein the spacer structure is a ring spacer or a translucent disc spacer.
However, Chong teaches an optical system (abstract, Fig 6) for a spectrometer (page 3, last paragraph “spectral imaging apparatus”) including wherein the spacer structure is a ring spacer or a translucent disc spacer (ref 52, page 3, paragraphs 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Jeannotte with the teaching of Chong by including wherein the spacer structure is a ring spacer or a translucent disc spacer in order to align the incoming light to achieve uniform illumination.
Regarding claim 23, Jeannotte teaches wherein the sample tube (Fig. 1, ref 14) is configured to be inserted into the opening of the light pipe (Fig. 1, ref 16) through a different 
Regarding claim 24,  Jeannotte teaches further comprising: a different cap that provides a substantial seal around the sample tube (the flange of ref 16 can be interpreted as a “cap” which seals the sample tube 14).
Regarding claim 25, Jeannotte teaches wherein the substantial seal is a seal that prevents a threshold percentage of light from passing through the opening of the light pipe (the design shown in Fig 1 does not allow light to pass through the joint between tube 14 and pipe 16).
Regarding claim 26, Jeannotte teaches wherein the sample is a liquid sample or a solvent sample (col. 4, lines 57-61, claim 2).
Regarding claim 27, Jeannotte teaches wherein the cap is a core optical reflector cap (ref 17, col. 3, lines 15-25, if the reflector of Jeannotte was anything other than a diffuse or specular reflector, the specification would denote as such).
Regarding claim 28, Jeannotte teaches wherein the cap is further configured to cause a particular amount of the sample to be included in the sample tube (as the cap is solid, it prevents the sample from passing through, and therefore will “cause a particular amount of the sample to be included in the sample tube”).
Regarding claim 29, Jeannotte teaches wherein the cap is further configured to maintain a threshold thickness of the sample (ref 17, for a uniform fluid sample, the disclosed cap will not change “a thickness of the sample”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-51 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Jeannotte et al. (US 5007740), hereinafter “Jeannotte”, (US equivalent of JP H04501464, cited in IDS)
Regarding claim 41, Jeannotte discloses a system (Abstract, Figs 1, 5, 6) comprising: 
a sample tube (Figs. 1, 5, refs 14, 18) configured to contain a sample (ref F, col. 4, line 65-col. 5, line 5); 
a cap (Fig. 6, ref 11) configured to be inserted into the sample tube (Fig. 6, ref 14, col. 5, lines 60-55) and to cause reflection of light (ref 17, col. 4, lines 43-65) toward a spectrometer (col. 9, lines 30-35)
a different cap that provides a substantial seal around the sample tube (the flange of ref 16 can be interpreted as a “cap” which seals the sample tube 14).
Regarding claim 42
Regarding claim 43,  Jeannotte teaches wherein the sample tube is configured to be inserted into the opening of the light pipe through the different cap (the flange of ref 16 can be interpreted as a “cap” which seals the sample tube 14).
Regarding claim 44, Jeannotte teaches wherein the substantial seal is a seal that prevents a threshold percentage of light from passing through the opening of the light pipe (the design shown in Fig 1 does not allow light to pass through the joint between tube 14 and pipe 16).
Regarding claim 45, Jeannotte teaches wherein the sample is a liquid sample or a solvent sample (col. 4, lines 57-61, claim 2).
Regarding claim 46, Jeannotte teaches wherein the cap is a core optical reflector cap (ref 17, col. 3, lines 15-25, if the reflector of Jeannotte was anything other than a diffuse or specular reflector, the specification would denote as such).
Regarding claim 47, Jeannotte teaches wherein the cap is further configured to cause a particular amount of the sample to be included in the sample tube (as the cap is solid, it prevents the sample from passing through, and therefore will “cause a particular amount of the sample to be included in the sample tube”).
Regarding claim 48, Jeannotte teaches wherein the cap is further configured to maintain a threshold thickness of the sample (ref 17, for a uniform fluid sample, the disclosed cap will not change “a thickness of the sample”).
Regarding claim 49, Jeannotte teaches a system (Abstract, Figs 1, 5, 6) comprising: 
a sample tube (Figs. 1, 5, refs 14, 18) configured to contain a sample (ref F, col. 4, line 65-col. 5, line 5); and 

wherein the cap is a core optical reflector cap (ref 17, col. 3, lines 15-25, if the reflector of Jeannotte was anything other than a diffuse or specular reflector, the specification would denote as such).
Regarding claim 50, Jeannotte discloses a light pipe (ref 14), wherein the sample tube is inserted into an opening of the light pipe (Fig 1 shows ref 14 inserted into ref 16, col. 4, lines 35-40), and 
wherein the sample tube is configured to be inserted into the opening of the light pipe through a different cap (the flange of ref 16 can be interpreted as a “cap” which seals the sample tube 14).
Regarding claim 51, Jeannotte discloses a different cap that provides a substantial seal around the sample tube (the flange of ref 16 can be interpreted as a “cap” which seals the sample tube 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marsteller (US 2007/0019189) teaches a sample tube with a cap inserted into the tube that forms a seal.
Sahiri (US 2008/0106742) teaches a sample tube 6 inserted into a cap 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877